DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 September 2019 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al., USPN 10,257,229.
With regard to claims 1 and 7, Kuo discloses a method for providing access of an application to a user (column 6 lines 11-16), the method including receiving, by a processor, a captcha request from a user device (column 5 lines 48-57, column 14 lines 
With regard to claims 2 and 8, Kuo discloses the method of claim 1, as outlined above, and further discloses the one or more results are verified based on a comparison of the one or more results and one or more predefined results associated with the one or more actions (column 1 lines 49-51, column 13 lines 45-53, column 10 lines 39-48).

With regard to claims 4 and 10, Kuo discloses the method of claim 1, as outlined above, and further discloses the one or more IOT devices are nearest to the user device (column 12 lines 40-53).
With regard to claims 5 and 11, Kuo discloses the method of claim 1, as outlined above, and further discloses the one or more actions are identified based on an analysis of at least one of: a user profile (column 10 lines 39-48), capabilities or disabilities of the user (column 4 lines 35-46, column 4 lines 35-46).
With regard to claims 6 and 12, Kuo discloses the method of claim 1, as outlined above, and further discloses denying the access to the target application when the one or more results are not verified (column 21 lines 5-16, claim 15).
Cited References
Piccolotto et al., USPN 2017/0180348, discloses a captcha system (0001) that allows a blind person to use an IOT instead of a standard captcha (0036). The examiner determined that Piccolotto does not go into as much detail as Kuo, and thus was not used to form a rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837.  The examiner can normally be reached on 5:30AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB LIPMAN/Primary Examiner, Art Unit 2434